           Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             CRIMINAL NO.
                                                                            Filed Under Seal
       v                                             DATE FILED:

RAMON LEIJA-VEST                                     VIOLATIONS:
                                                     18 U.S.C. $ 1344 (bank fraud - 4 counts)
                                                     18 U.S.C. $ 2 (aiding and abetting)
                                                     Notice of forfeiture


                                     INDICTMENT
                                         COUNT ONE

THE GRAND JURY CHARGES THAT:

              At all times material to this indictment

               1.     Pennsylvania State Employees Credit Union ("PSECU") was a financial

institution chartered by the National Credit Union Administration, charter number 64131, whose

deposits were insured by the National Credit Union Share Insurance Fund.

              2.      From in or about June 2016, to in or about October 2017, in the Eastern

District of Pennsylvania and elsewhere, defendant

                                    RAMON LEIJA-VEST

alone and with co-schemers known and unknown to the grand     jury, knowingly executed,

attempted to execute, and aided and abetted the execution of, a scheme to defraud PSECU and to

obtain monies owned by and under the care, custody, and control of PSECU by means of false

and fraudulent pretenses, representations, and promises.

                                        THE SCHEME

               3.     Co-schemer Mitchell Neil Thompson personally opened an account at
             Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 2 of 22




PSECU and recruited other co-schemers, including defendant RAMON LEIJA-VEST and co-

schemers Zhykeir         Malik Burdine and Charlese Lynn Carroll, each charged separately and others

(hereinafter referred to as the "Account Holders"), to open accounts at PSECU in order to use the

accounts to defraud PSECU, by promising the co-schemers a share of the fraud proceeds

successfully obtained from PSECU.

                    4.        Defendant RAMON LEIJA-VEST and co-schemer Mitchell Neil

Thompson together recruited co-schemer Christian Gonzalez, charged separately, to open an

account at PSECU in order to use the account to defraud PSECU, by promising Gonzalez a share

of the fraud proceeds successfully obtained from PSECU.

                    5.        Co-schemer Mitchell Neil Thompson instructed the Account Holders to

provide him with their Automated Teller Machine ("ATM") debit cards and personal

identification numbers ("PINs"), as well as their checkbooks for their PSECU accounts.

                    6.        Co-schemer Mitchell Neil Thompson used his own ATM debit card and

PIN, as well as the ATM debit cards and PINs of his co-schemers, to purport to make deposits

into his own accounts and the accounts of the Account Holders at ATMs.

                    7.        Instead of making actual deposits into the accounts, co-schemer Mitchell

Neil Thompson deposited empty envelopes at the ATMs while utilizing the ATM keypads to

falsely indicate that he had deposited cash in various denominations into the accounts.

                    8.        Co-schemer Mitchell Neil Thompson used his own ATM debit card and

PN,   as   well   as the   ATM debit cards and PINs of his co-schemers, to withdraw cash from the

PSECU accounts via cash withdrawals at ATMs and via point of sale ("POS") transactions and

cash withdrawals at various merchants, before PSECU discovered that the purported deposits

were in fact empty envelopes that contained no cash or checks.

                                                       2
          Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 3 of 22




                        PSECU ACCOUNT OF RAMON LEIJA-YEST

                        (Intended Loss of $1.100; Actual Loss of $992.28)

               9.       On or about October 14,2017, at the direction of co-schemer Mitchell

Neil Thompson, defendant RAMON LEIJA-VEST opened            a PSECU checking and savings


account via an online application.

               10.      On or before October 22,2017, defendant RAMON LEIJA-VEST gave

co-schemer Mitchell Neil Thompson the ATM debit card and PIN associated with defendant

LEIJA-VEST's PSECIJ account, and the checkbook for defendant LEIJA-VEST's PSECU

account, in return for a promise of a portion of the proceeds successfully obtained by Thompson

through a fraud on PSECU using defendant LEIJA-VEST's account.

               1   1.   On or about October 22,2017, at a Riverfront Federal Credit Union

("RFCU") ATM located in Reading, Pennsylvania, co-schemer Mitchell Neil Thompson utilized

the ATM debit card and PIN associated with defendant RAMON LEIJA-VEST's PSECU

account to deposit empty envelopes, which Thompson falsely indicated contained approximately

$1,100 by inputting that amount into the ATM keypad.

               12.      On or about October 22,2077, at an RFCU ATM located in Reading,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with defendant RAMON LEIJA-VEST's PSECU account to withdraw approximately

$300 cash from that account.

               13.      On or about October 22,2017, at a Walmart store located in Temple,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with defendant RAMON LEIJA-VEST's PSECU account to obtain a total         of

approximately $202.68 in cash and goods via POS transactions and cash withdrawals.
                                                 a
                                                 J
         Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 4 of 22




               14.     On or about October 23,2017, at an ATM located in Reading,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with defendant RAMON LEIJA-VEST's PSECU account to withdraw approximately

S303.50 cash from that account.

              15.      On or about October 23,2017, at a Walmart store located in Temple,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with defendant RAMON LEIJA-VEST's PSECU account to obtain a total        of

approximately $186.10 in cash and goods via POS transactions and cash withdrawals.

                       PSECU ACCOUNT OF CHRISTIAN GONZALEZ

                       (Intended Loss of $1.050; Actual Loss of $991.91)

              16   .   On or about October 14, 2017 , at the direction of defendant RAMON-

LEIJA-VEST and co-schemer Mitchell Neil Thompson, co-schemer Christian Gonzalez opened

a PSECU checking and savings account via an online application.

              17.      On or before October 22,2011, co-schemer Christian Gonzalez gave co-

schemer Mitchell Neil Thompson the   ATM debit card and PIN associated with Gonzalez's

PSECU account, and the checkbook for Gonzalez's PSECU account, in refurn for a promise of a

portion of the proceeds successfully obtained by Thompson through a fraud on PSECU using

Gonzalez's account.

              18.      On or about October 22,2017, at an RFCU ATM located in Reading,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and     PN

associated with co-schemer Christian Gonzalez's PSECU account to deposit empty envelopes,

which Thompson falsely indicated contained approximately $1,050 by inputting that amount into

the ATM keypad.

                                               4
         Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 5 of 22




                19.       On or about October 22,2017, at an RFCU ATM located in Reading,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with co-schemer Christian Gonzalez's PSECU account to withdraw approximately

$300 cash from that account.

                20.       On or about October 22,2017 , at a Walmart store located in Temple,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with co-schemer Christian Gonzalez's PSECU account to obtain a total        of

approximately $295.72 in cash and goods via POS transactions and cash withdrawals.

                21.       On or about October 22,2017 , at a Turkey Hill store located in Reading,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with co-schemer Christian Gonzalez's PSECU account to obtain a total       of

approximately   $1 1.35   in cash and goods via POS transactions and cash withdrawals.

                22.       On or about October 23,2017, at an ATM located in Reading,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with co-schemer Christian Gonzalez's PSECU account to withdraw approximately

$303.50 cash from that account.

                23.       On or about October 23, 2017 , at a Walmart store located in Temple,

Pennsylvania, co-schemer Mitchell Neil Thompson utilized the ATM debit card and PIN

associated with co-schemer Chris tranGonzalez's PSECU account to obtain a total       of

approximately $81 .34 in cash and goods via POS transactions and cash withdrawals.

                All in violation of Title   18, United States Code, Sections 1344 and 2.




                                                    5
          Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 6 of 22




                                           COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

               l.        Paragraphs 1,3-5,10, and 17 of Count One are incorporated here.

               2.        At all times material to this information, BB&T Bank was a financial

institution whose deposits were insured by the Federal Deposit Insurance Corporation,

Certificate Number 9846.

               3   .     From in or about October 2017 , to in or about March 20 I 8, in the Eastern

District of Pennsylvania and elsewhere, defendant

                                      RAMON LEIJA-VEST

alone and with co-schemers known and unknown to the grand        jury, knowingly executed,

attempted to execute, and aided and abetted the execution of, a scheme to defraud BB&T Bank

and to obtain monies owned by and under the care, custody, and control of     BB&T Bank by

means of false and fraudulent pretenses, representations, and promises.

                                           THE SCHEME

               4.        Co-schemer Mitchell Neil Thompson recruited other co-schemers,

including defendant RAMON LEIJA-VEST and co-schemers Charlese Lynn Carroll and

Christian Gonzalez, to open accounts at BB&T Bank, in order to use the accounts to defraud

BB&T Bank by depositing fraudulent checks into the accounts, by promising them a share of the

fraud proceeds successfully obtained from BB&T Bank.

               5.        Co-schemer Charlese Lynn Carroll recruited other co-schemers, including

Israel Martinez, charged separately, to open accounts at BB&T Bank, in order to use the

accounts to defraud    BB&T Bank by depositing fraudulent checks into the accounts, by promising

the co-schemers a share of the fraud proceeds successfully obtained from BB&T Bank.

                                                   6
           Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 7 of 22




                6.       Defendant RAMON LEIJA-VEST, co-schemer Christian Gonzalez, ard

other co-schemers gave co-schemer Mitchell Neil Thompson the checkbooks from their accounts

at PSECU, which the co-schemers had previously opened at Thompson's direction.

                7.       Co-schemer Mitchell Neil Thompson provided other co-schemers with

funds to open the BB&T Bank accounts and fraudulent checks to deposit into their accounts.

                     BB&T BANK ACCOUNT OF CHRISTIAN GONZALEZ

                            (Intended Loss of $450: Actual Loss of $80)

                8.       On or before November 2,2017, at the request of co-schemer Mitchell

Neil Thompson, co-schemer Christian Gonzalez agreed to open      a   BB&T Bank account in order

for the accoturt to be used to cash fraudulent checks and to obtain the funds before BB&T Bank

discovered that the checks were fraudulent, in return for the promise of a portion of the proceeds

successfully obtained from BB&T Bank.

                9.       On or about November 2,2017, at a BB&T Bank branch located in

Muhlenberg Township, Berks County, Pennsylvania, co-schemer Christian Gonzalez opened a

BB&T Bank account.

                10.      On or about November 6,2017 , at a BB&T Bank branch located in Berks

County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson, co-schemer

Christian Gonzalez deposited a fraudulent check into Gonzalez's BB&T account -- check #164,

drawn on the PSECU account of defendant RAMON LEIJA-VEST, and made payable to

Gonzalez in the amount of approximately $450.

                11   .   Between on or about November 6,2017 , and on or about November 7,

2017, one or more co-schemers withdrew approximately $80 from co-schemer Christian

G   onzalez' s BB&T account.

                                                 7
           Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 8 of 22




                     BB&T BANK ACCOUNT OF RAMON LEIJA-YEST

                                            (No Loss)

               12.     On or before February 9,2018, at the request of co-schemer Mitchell Neill

Thompson, defendant RAMON LEIJA-VEST agreed to open a BB&T Bank account in order for

the account to be used to cash fraudulent checks and to obtain the funds before BB&T Bank

discovered that the checks were fraudulent, in return for the promise of a portion of the proceeds

successfully obtained from BB&T Bank.

               13.    On or about February 9,2018, at a BB&T Bank branch located in

Reading, Pennsylvania, while co-schemers Mitchell Neil Thompson, Charlese Lynn Carroll, and

Israel Martinez waited in the car outside, defendant RAMON LEIJA-VEST went inside the

branch and attempted without success to open a new BB&T Bank account.

                     BB&T BANK ACCOUNT OF ISRAEL MARTINEZ

                         (Intended Loss of $470; Actual Loss of $100)

               14.    On or before February 9,2018, at the request of co-schemer Charlese

Lynn Carroll, co-schemer Israel Martinez agreed to open a BB&T Bank account in order for the

account to be used to cash fraudulent checks and to obtain the funds before BB&T Bank

discovered that the checks were fraudulent, in retum for the promise of a portion of the proceeds

successfully obtained from BB&T Bank.

               15.    On or about February 9,2018, at a BB&T Bank branch located in

Reading, Pennsylvania, while defendant RAMON LEIJA-VEST and co-schemers Mitchell Neil

Thompson and Charlese Lynn Carroll waited in the car outside, co-schemer Israel Martinez

opened a   BB&T Bank account.

               16.     On or about March 1,2018, at a BB&T Bank branch located in Berks

                                                 8
          Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 9 of 22




County, Pennsylvania, a co-schemer deposited a fraudulent check into co-schemer Israel

Martinez's BB&T account -- check #105, drawn on the PSECU account of co-schemer Christian

Gonzalez, and made payable to co-schemer Israel Martinez in the amount of approximately

$470.

              17.     On or about March 1,2018, at a BB&T Bank branch located in Exeter

Township, Berks County, Pennsylvania, a co-schemer withdrew approximately $100 from co-

schemer Israel Martinez's   BB&T account.

              All in violation of Title 18, United   States Code, Sections 1344 and2.




                                                 9
         Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 10 of 22




                                           COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

               1   .   Paragraphs   l,   3-5, 10, and 17 of Count One are incorporated here.

               2.      At all times material to this information, First National Bank of

Pennsylvania ("FNB") was a financial institution whose deposits were insured by the Federal

Deposit Insurance Corporation, Certificate Number 1876.

               3.      In or about November 2017, in the Eastern District of Pennsylvania and

elsewhere, defendant

                                         RAMON LEIJA-VEST

alone and with co-schemers known and unknown to the grand         jury, knowingly executed,

attempted to execute, and aided and abetted the execution of, a scheme to defraud FNB and to

obtain monies owned by and under the care, custody, and control of FNB by means of false and

fraudulent pretenses, representations, and promises.

                                            THE SCHEME

               4.      Co-schemer Mitchell Neil Thompson recruited other co-schemers,

including Charlese Lynn Carroll, to open accounts at FNB, in order to use the accounts to

defraud FNB by depositing fraudulent checks into the accounts, by promising the co-schemers a

share of the fraud proceeds successfully obtained from FNB.

               5.      Co-schemer Mitchell Neil Thompson instructed the co-schemers to

provide him with their Automated Teller Machine ("ATM") debit card and personal

identification numbers ("PINs") tied to their newly-opened FNB accounts.

               6.      Defendant RAMON LEIJA-VEST gave co-schemer Mitchell Neil

Thompson the checkbook from defendant LEIJA-VEST's account at PSECU, which defendant

                                                   10
         Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 11 of 22




LEIJA-VEST had previously opened at Thompson's direction.

               7.         Co-schemer Mitchell Neil Thompson used the ATM debit cards and PINs

tied to his co-schemers' FNB accounts to deposit into their FNB accounts fraudulent checks

written from his own PSECU account and the PSECU accounts of defendant RAMON LEIJA-

VE,ST and co-schemer Charlese Lynn Carroll.

               8.         Co-schemer Mitchell Neil Thompson used the ATM debit cards and PINs

tied to his co-schemers' FNB accounts to withdraw cash from their FNB accounts via cash

withdrawals at ATMs and via point of sale ("POS") transactions and cash withdrawals at various

merchants, before FNB discovered that the checks deposited into the accounts were fraudulent.

                     FNB ACCOUNT OF CHARLESE LYNN CARROLL

                             (Intended Loss of $750; Actual Loss of $0)

               9.         On or aboutNovember 1,2017, attheFNB branch inReading,

Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson, co-schemer Charlese

Lynn Carroll opened   a   FNB account.

               10.        On or before November 2,2017, co-schemer Charlese Lynn Carroll gave

co-schemer Mitchell Neil Thompson the ATM debit card and PIN associated with co-schemer

Charlese Lynn Carroll's FNB account in return for a promise of a portion of the proceeds

successfully obtained by Thompson through a fraud on FNB using co-schemer Charlese Lynn

Carroll's account.

               11.        On or about November 2,2017, atthe FNB branch located in Reading,

Pennsylvania, co-schemer Charlese Lynn Carroll deposited a fraudulent check drawn in the

amount of approximately $750 into Carroll's FNB account -- check number 105, drawn on the

closed PSECU account of defendant RAMON LEIJA-VEST, and made payable to co-schemer

                                                 1l
        Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 12 of 22




Charlese Lynn Carroll

              All in violation of Title   18, United States Code, Sections 1344   and2




                                                  t2
         Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 13 of 22




                                             COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

               1   .   Paragraphs   1   , 3-5, 1 0, and I 7 of Count One are incorporated here.

               2.      At all times material to this information, Visons Federal Credit Union

("VFCU") was a financial institution chartered by the National Credit Union Administration,

charter number 17429, whose deposits were insured by the National Credit Union Share

Insurance Fund.

               3.      From in or about November 2071, to in or about May 2018, in the Eastem

District of Pennsylvania and elsewhere, defendant

                                        RAMON LEIJA-VEST

alone and with co-schemers known and unknown, knowingly executed, attempted to execute,

and aided and abetted the execution of, a scheme to defraud VFCU and to obtain monies owned

by and under the care, custody, and control of VFCU by means of false and fraudulent pretenses,

representations, and promises.

                                            THE SCHEME

               4.      Co-schemer Mitchell Neil Thompson recruited other co-schemers,

including defendant RAMON LEIJA-VEST and co-schemer Charlese Lynn Carroll, to open

accounts at VFCU in order to use the accounts to defraud VFCU by cashing fraudulent checks

against the new accounts, by promising the co-schemers a share of the fraud proceeds

successfully obtained from VFCU.

               5.      Co-schemer Charlese Lynn Carroll recruited other co-schemers

(hereinafter referred to as the "Account Holders"), including Israel Mafiinez, charged separately,

to open accounts at VFCU in order to use the accounts to defraud VFCU by cashing fraudulent

                                                    13
         Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 14 of 22




checks against the new accounts, by promising the Account Holders a share of the fraud

proceeds successfully obtained from VFCU.

               6.     At the direction of co-schemer Charlese Lynn Carroll, co-schemer Israel

Martinez recruited other co-schemers to serve as Account Holders, including Moses Marcano

and Jonathan Rivera, each charged separately, and D.K., to open accounts at VFCU in order to

use the accounts to defraud   VFCU by cashing fraudulent checks against the new accounts, by

promising the Account Holders a share of the fraud proceeds successfully obtained from VFCU.

              7.      Defendant RAMON LEIJA-VEST and co-schemer Christian Gonzalez

gave co-schemer Mitchell Neil Thompson the checkbooks from their accounts at PSECU, which

they had previously opened at Thompson's direction.

               8.     Co-schemer Mitchell Neil Thompson gave co-schemer Charlese Lynn

Carroll the checkbooks from the closed PSECU checking accounts of defendant RAMON

LEIJA-VEST and co-schemer Christian Gonzalez

              9.      Co-schemer Mitchell Neil Thompson and co-schemer Charlese Lynn

Carroll provided the account holders with funds to open the VFCU accounts and gave the

Account Holders instructions on what to say and do when they went into the VFCU branches to

open the accounts.

               10.    Co-schemer Mitchell Neil Thompson and co-schemer Charlese Lynn

Carroll provided the Account Holders with checks that were tied to the closed PSECU accounts

of defendant RAMON LEIJA-VEST and co-schemers Carroll and Christian Gonzalez, and

instructed the Account Holders to cash the checks at various VFCU branches.




                                                 t4
         Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 15 of 22




                        VFCU ACCOUNT OF CHARLESE LYNN CARROLL

                         (Intended Loss of $11.415; Actual Loss of $11.415)

               11   .     On or before November 1,2017 , at the request of co-schemer Mitchell

Neil Thompson, co-schemer Charlese Lynn Carroll agreed to open       a   VFCU account in order for

the account to be used to cash fraudulent checks and to obtain the funds before VFCU discovered

that the checks were fraudulent, in return for the promise of a portion of the proceeds

successfully obtained from VFCU.

               12.        On or about November 1,2017 , at a VFCU branch located in Cumru

Township, Berks County, Pennsylvania, while co-schemer Mitchell Neil Thompson was present,

co-schemer Charlese Lynn Carroll opened a VFCU account.

               13.        On or about November 2,2017, at a VFCU branch located in Cumru

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account           of

defendant RAMON LEIJA-VEST -- check #103, made payable to Carroll in the amount            of

approximately $965.

               14.        On or about November 3,2017, at a VFCU branch located in Spring

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account           of

defendant RAMON LEIJA-VEST -- check #112, made payable to Carroll in the amount            of

approximately $925.

               15.        On or about November 3,2017, at a VFCU branch located in Muhlenberg

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account           of

                                                  15
        Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 16 of 22




defendant RAMON LEIJA-VEST -- check #110, made payable to Carroll in the amount      of

approximately $965.

              16.      On or about November 3,2017, at a VFCU branch located in Cumru

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account of

defendant RAMON LEIJA-VEST -- check #717, made payable to Canoll in the amount       of

approximately $950.

              ll.      On or about November 3,2017, at a VFCU branch located in Muhlenberg

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account     of

defendant RAMON LEIJA-VEST -- check #108, made payable to Carroll in the amount      of

approximately $950.

              I   8.   On or about November 3,2017 , at a VFCU branch located in Spring

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account     of

defendant RAMON LEIJA-VEST -- check #113, made payable to Carroll in the amount      of

approximately $950.

              19.      On or about November 3,2017, at a VFCU branch located in Cumru

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account     of

defendant RAMON LEIJA-VEST -- check #115, made payable to Carroll in the amount of

approximately $950.

              20.      On or about November 4,2017, at a VFCU branch located in Muhlenberg

                                              t6
        Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 17 of 22




Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account    of

defendant RAMON LEIJA-VEST -- check #118, made payable to Carroll in the amount     of

approximately $960.

              21.     On or about November 4,2017, at a VFCU branch located in Cumru

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account    of

defendant RAMON LEIJA-VEST -- check #179, made payable to Carroll in the amount     of

approximately $950.

              22.     On or about November 6,2017,at a VFCU branch located in Muhlenberg

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account    of

defendant RAMON LEIJA-VEST -- check #161, made payable to Carroll in the amount     of

approximately $950.

              23.     On or aboutNovember 6,2017,at a VFCU branch located in Spring

Township, Berks County, Pennsylvania, atthe direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account    of

defendant RAMON LEIJA-VEST -- check #169, made payable to Carroll in the amount     of

approximately $950.

              24.     On or about November 6,2017, at a VFCU branch located in Muhlenberg

Township, Berks County, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson,

co-schemer Charlese Lynn Carroll cashed a fraudulent check drawn on the PSECU account    of

defendant RAMON LEIJA-VEST -- check #170, made payable to Carroll in the amount     of

                                             t7
           Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 18 of 22




approximately $950.

                        VFCU ACCOUNT OF RAMON LEIJA-VEST

                          (Intended Loss of $1.720: Actual Loss of $0)

               25.     On or before January 29,2018, at the request of co-schemer Mitchell Neil

Thompson, defendant RAMON LEIJA-VEST agreed to open a VFCU account in order for the

account to be used to cash fraudulent checks and to obtain the funds before VFCU discovered

that the checks were fraudulent, in return for the promise of a portion of the proceeds

successfully obtained from VFCU.

               26.     On or about January 29,2018, at a VFCU branch located in Spring

Township, Berks County, Pennsylvania, defendant RAMON LEIJA-VEST opened a VFCU

account.

               27.     On or about January 29,2018, at a VFCU branch located in

Reading, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson, defendant

RAMON LEIJA-VEST attempted to cash         a   fraudulent check drawn on the PSECU account      of

co-schemer Charlese Lynn Carroll in the amount of approximately $850. When the teller refused

to cash the check because co-schemer Charlese Lynn Carroll's own VFCU account was already

overdrawn due to Charlese Lynn Carroll's own prior cashing of fraudulent checks, defendant

RAMON LEIJA-VEST left the VFCU branch with the check.

               28.     On or about January 29,2077, at a VFCU branch located in

Shillington, Pennsylvania, at the direction of co-schemer Mitchell Neil Thompson, defendant

RAMON LEIJA-VEST attempted to cash         a   fraudulent check drawn on the PSECU account      of

co-schemer Christian Gonzalez- check #191, made payable to defendant LEIJA-VEST in the

amount of approximately $870    - but the teller refused   to cash the check and instead confiscated

                                                  l8
            Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 19 of 22




it   because the branch had already been alerted to defendant   LEIJA-VEST's earlier attempt to

cash co-schemer Charlese Lynn Carroll's fraudulent check.

                           VFCU ACCOUNT OF MOSES MARCANO

                         (Intended Loss of $1.800: Actual Loss of $1.775)

                 29.     On or before April 14, 2018, at the request of co-schemers Israel Martinez

and Charlese Lynn Carroll, co-schemer Moses Marcano agreed to open a VFCU account in order

to cash fraudulent checks and obtain the funds before VFCU discovered that the checks were

fraudulent, in return for the promise of a portion of the proceeds successfully obtained from

VFCU.

                 30.     On or about April 14, 2018, at a VFCU branch in Exeter Township, Berks

County, Pennsylvania, co-schemer Moses Marcano opened a VFCU account using the

approximately $25 provided by co-schemer Charlese Lynn Carroll.

                 31.     On or about April 14, 2018, at a VFCU branch located in Cumru

Township, Berks County, Pennsylvania, co-schemer Moses Marcano cashed a fraudulent check

drawn on the PSECU account of defendant RAMON LEIJA-VEST -- check #152, made payable

to Marcano in the amount of approximately $900.

                 32.     On or about April 14, 2018, at a VFCU branch located in Spring

Township, Berks County, Pennsylvania, co-schemer Moses Marcano cashed a fraudulent check

drawn on the PSECU account of defendant RAMON LEIJA-VEST -- check #101, made payable

to Marcano in the amount of approximately S900.

                                    VFCU ACCOUNT OF D.K.

                             (Intended Loss of $900r Actual Loss of $0)

                  JJ     On or before April 16, 2018, at the request of co-schemers Israel Martinez

                                                  t9
         Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 20 of 22




and Charlese Lynn Carroll, co-schemer D.K. agreed to open a VFCU account in order to cash

fraudulent checks and obtain the funds before VFCU discovered that the checks were fraudulent,

in return for the promise of a portion of the proceeds successfully obtained from VFCU.

               34.    On or about April 16, 2018, at a VFCU branch in Exeter Township, Berks

County, Perursylvania, co-schemer D.K. opened a VFCU account using approximately $25

provided by co-schemer Charlese Lynn Carroll.

              35.     On or about April 16, 2018, at a VFCU branch located in Cumru

Township, Berks County, Pennsylvania, co-schemer D.K. attempted without success to cash a

fraudulent check drawn on the PSECU account of defendant RAMON LEIJA-VEST -- check

#109, made payable to D.K. in the amount of approximately $900. When the teller refused to

cash the check, co-schemer   D.K. deposited the check into his VFCU account.

              All in violation of Title   18, United States Code, Sections 1344   and2.




                                                  20
          Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 21 of 22




                                     NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                 1   .   As a result of the violations of Title 18, United States Code, Section I 344

set forth in this information, defendant

                                        RAMON LEIJA-VEST

shall forfeit to the United States of America any property constituting, or derived from, proceeds

obtained directly or indirectly from the commission of such offense, including but not limited to

$11,347 .44 in United States currency (money judgment).

                 2.      If any of the property described above, as a result of any act or omission of

the defendant:

                         a.     cannot be located upon the exercise ofdue diligence;

                         b.     has been transferred to, sold to, or deposited       with   a   third party;

                         c.     has been placed beyond the         jurisdiction of this Court;

                         d.     has been substantially diminished in value; or

                         e.     has been commingled         with other property which cannot be divided

                                without difficulty;

it is the intention of the United   States, pursuant to   Title   18, United States Code, Section 982(b),


incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.




                                                     2l
          Case 5:19-cr-00668-JLS Document 1 Filed 11/14/19 Page 22 of 22



               All pursuant to Title   18, United States Code, Sections 982(a)(2)(A).

                                                       A TRUE BILL:



                                                       GRAND JURY FOREPERSON




(-.. WILLIAM
           M. McSWAIN
   UNITED STATES ATTORNEY




                                                  22
